Citation Nr: 0947241	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 
2005, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 6, 
2005, for the award of entitlement to a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD, and awarded a TDIU, both of 
which are assigned an effective date of June 6, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking earlier effective dates for the award 
of service connection for PTSD, and for a TDIU.

According to his substantive appeal, received in March 2007, 
the Veteran indicated that he wanted to testify at a personal 
hearing at the Central Office located in Washington, D.C.  On 
the same day, he also submitted a letter requesting a hearing 
before a Decision Review Officer (DRO); a DRO hearing was 
held in March 2008.

Because the Veteran never withdrew his request for a Central 
Office hearing, the Board, in October 2009, wrote to the 
Veteran and asked for clarification as to whether he would 
like to attend a personal hearing before the Board.  In 
response, the Veteran initialed the line indicating that he 
wants to appear at a hearing before a Veterans Law Judge of 
the Board in Washington, D.C.  Thereafter, according to 
correspondence dated in November 2009, the Veteran clarified 
that he would like a videoconference hearing before a 
Veterans Law Judge sitting at the RO in St. Petersburg, 
Florida.

It is a basic principle of Veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing at the RO, with 
appropriate notification to the Veteran 
and representative.  After a video 
conference hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


